--------------------------------------------------------------------------------

Exhibit 10.3

 
REAFFIRMATION AGREEMENT
 
Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT dated the date
hereof by and among ACETO CORPORATION, a New York corporation, ACETO
AGRICULTURAL CHEMICALS CORPORATION, a New York corporation, CDC PRODUCTS
CORPORATION, a New York corporation, ACETO PHARMA CORP., a Delaware corporation,
ACCI REALTY CORP., a New York corporation, ARSYNCO INC., a New Jersey
corporation, and ACETO REALTY LLC, a New York limited liability company, jointly
and severally, (each a "Company" and, collectively, the "Companies'), and
JPMORGAN CHASE BANK, N.A., a national banking association (the "Lender") (the
"Amended and Restated Credit Agreement") and the Pledge Agreement identified on
Annex A attached hereto (the "Pledge Agreement").
 
Each of the undersigned (a) acknowledges and agrees that the term "Credit
Agreement" as used in the Pledge Agreement shall mean and he deemed to refer to
the Amended and Restated Credit Agreement, as the same may be further amended,
modified, supplemented, extended or renewed from time to time, and (b) confirms
to the Lender that the Pledge Agreement to which it is a party is in full force
and effect and will remain in full force and effect after giving effect to the
Credit Agreement.
 
Each of the undersigned represents and warrants to the Lender that (a) its
execution, delivery and performance of this Reaffirmation Agreement does not and
will not violate any provision of applicable law or regulation or that any
agreement or instrument to which it is a party and (b) this Reaffirmation
Agreement constitutes its legal and valid and binding obligation enforceable
against it in accordance with its terms.
 
This Reaffirmation Agreement may be executed in multiple coimterparts, each of
which shall be deemed an original and all of which taken together shall
constitute an agreement.
 
[The Next Page is the Signature Pages

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation Agreement
as of April 23, 2010,
 
 

ACETO CORPORATION   ACETO ACRICULTURAL         CHEMICALS CORPORATION            
  By: /s/ Vincent Miata         Name: Vincent Miata   By: /s/ Douglas Roth  
Title:   President   Name: Douglas Roth         Title:   Secretary              
CDC PRODUCTS CORPORATION               ACCI REALTY CORP.               By: /s/
Vincent Miata         Name: Vincent Miata   By: /s/ Vincent Miata   Title:  
President   Name: Vincent Miata         Title:   President               ACETO
PHARMA CORP.               ARSYNCO INC.               By: /s/ Vincent Miata    
    Name: Vincent Miata   By: /s/ Vincent Miata   Title:   President   Name:
Vincent Miata         Title:   President               ACETO REALTY LLC        
                        By: /s/ Vincent Miata         Name: Vincent Miata      
  Title:   President        